Citation Nr: 1642196	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-08 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for residuals of surgery to remove right ovary.

3. Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1961 to March 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.

Private Medical Records

In January 2011 the Veteran requested that the VA obtain records of her 1962 surgery at the old city hospital from Forsyth Memorial Hospital in Winston-Salem.  In October 2012 she submitted a VA Form 21-4142, Authorization and Consent to Release Information to the VA, identifying surgery records to be obtained from the city hospital in Winston-Salem, North Carolina.

In an October 2012 letter the Forsyth Medical Center informed the VA as it was unable to fulfill the request for medical records as the facility listed on the authorization is either missing or incomplete.  The Forsyth Medical Center requested that a new release be submitted.

In a November 2013 statement the Veteran stated that she had sent original copies of medical records as well as provided an authorization to request records from the city hospital in Winston-Salem for her 1962 surgery.  She indicated that the VA had told her they were unable to find the records.

However, the claims file does not indicate that the VA requested a new authorization be completed by the Veteran after the Forsyth Medical Center's October 2012 request.  Further, the record contains no correspondence from the Forsyth Medical Center indicating that a search for the records was conducted and they could not be located, nor does the record contain any correspondence from the VA to the Veteran reporting that the records she had identified were unavailable.

Therefore, on remand the Board finds that the VA must request that the Veteran complete a new VA Form 21-4142, Authorization and Consent to Release Information to the VA, for the Forsyth Medical Center, and request those records from the Forsyth Medical Center.  If the records cannot be obtained, the VA must so notify the Veteran.

The VA should also determine whether any medical records received from the Veteran have been associated with the Veteran's claims file, inform the Veteran what records are in evidence, and request that she submit any other records in her possession. 

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the Veteran's VA treatment records from October 2013 to present.

2. Request that the Veteran provide authorization for the VA to obtain any relevant private treatment records, to include from the Forsyth Medical Center.  After securing proper authorization from the Veteran, obtain and associate with the claims file all identified records.  Include in the Veteran's claims file copies of all attempts made to obtain the records and notify the Veteran if the VA is unable to obtain the records.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



